Citation Nr: 0521192	
Decision Date: 08/05/05    Archive Date: 08/17/05	

DOCKET NO.  04-27 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1969.  
This included time in Vietnam, apparently from July 1968 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
VARO in Indianapolis, Indiana, that denied service connection 
for PTSD.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran should further action be required.


REMAND

A review of the evidence of record discloses the veteran and 
his representative gave testimony at the Indianapolis RO 
regarding the issue at hand in November 2004.  A transcript 
of the hearing proceedings is of record.  In a communication 
dated in April 2005, the veteran's accredited representative 
indicated she had been in receipt of a recent communication 
from the VARO in Indianapolis.  She stated that in response 
to the notice letter, she and the veteran were requesting a 
videoconference hearing.  A review of the record discloses 
that such a hearing has not been scheduled for the veteran.  

Associated with the claims file thereafter are records that 
include a report of a psychological evaluation accorded the 
veteran in February 2005, copies of the veteran's military 
personnel records, and a June 2005 statement from the 
representative.  This information is all relevant to the 
claim on appeal.  The record does not reflect that the 
additional evidence was reviewed by the RO prior to 
certification of the claim to the Board.  The law generally 
requires that the RO initially consider the evidence and then 
readjudicate the claim and issue a supplemental statement of 
the case.  38 C.F.R. § 19.31(b)(1) (2004).  There is no 
indication that the veteran has waived the right to have this 
additional evidence considered by the RO.  Accordingly, a 
REMAND for such consideration is required.  38 C.F.R. 
§§ 19.31, 20.1304 (2004).

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should schedule the veteran 
and his representative for a 
videoconference hearing at the earliest 
available opportunity.  

2.  VA must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, VA 
should ensure that the notification 
requirements as set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  

3.  If deemed advisable by the RO, in 
light of the additional evidence 
associated with the claims folder, an 
examination by a physician knowledgeable 
in psychiatry, is authorized for the 
purpose of determining whether or not the 
veteran has PTSD attributable to his 
active service experiences.  If an 
examination is conducted, the examiner is 
to review the entire claims folder and 
make a notation to that effect in the 
report of examination.  The examiner is 
asked to express an opinion as to whether 
it is at least as likely as not that the 
veteran has PTSD related to his 
experiences in Vietnam.

4.  After the development requested above 
has been completed, the RO should review 
the record to ensure that it is adequate 
for appellate review.  If the benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  This must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Upon completion of the above, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  No action is required of the veteran until he 
receives further notice.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




